 1                           UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
 3                           (HONORABLE LARRY A. BURNS)
 4
 5   UNITED STATES OF AMERICA,      )             CASE NO.: 18-CR-3498-LAB
                                    )
 6
          Plaintiff,                )
 7   v.                             )             ORDER AUTHORIZING RELEASE
                                    )             OF CRIMINAL HISTORY RECORDS
 8
     RENE ZARATE-LOPEZ,             )
 9                                  )
          Defendant.                )
10
     _______________________________)
11
12         The Court being fully advised and good cause appearing, IT IS HEREBY
13   ORDERED that the United States Probation office is authorized to release to defense
14   counsel and the prosecutor any records pertaining to Mr. Zarate-Lopez’ criminal history.
15
16         Dated: October 2, 2018          _________________________________
                                           HONORABLE LARRY ALAN BURNS
17
                                           United States District Judge
18
19
20
21
22
23
24
25
26
27
28
